DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2012/0300299, “Yasui”) in view of Kuriyama et al. (US 2013/0335942, “Kuriyama”).
Regarding claim 1, Yasui teaches a polarizer comprising a polarizing film ([0002], [0011], [0012]), an anchor layer adjacent to the polarizing film ([0092]), and a pressure sensitive adhesive adjacent to the anchor layer (e.g., [0092], [0093]; [0011], [0012]). Yasui teaches that he pressure sensitive adhesive layer may be from 1 to 100 micrometers ([0094]) and may include an antistatic compound ([0005], [0058], [0059]). Yasui additionally teaches that the pressure sensitive adhesive may have a surface resistance on the range of from 1.0x1010 to 1x1012 Ω/□ (see [0150] – [0160], Table 1). Yasui additionally teaches to incorporate a sufficient amount of crosslinking agent in the adhesive so as to provide sufficient humidity resistance to the adhesive ([0069]). Yasui teaches that the laminate should have no change in properties under high temperature and high humidity environments (see [0150] - [0160], Table 1). It would therefore have been obvious to have adjusted the components so that the adhesive antistatic properties functioned substantially similarly under humid conditions and under dry conditions and thus would be expected that the adhesive composition of Yasui has a ratio of surface resistance under humid conditions to a surface resistance under typical conditions and would thus satisfy the ratio of b/a limitation presently claimed (e.g., [0069], [0150] – [0160], Table 1). The Examiner additionally notes that the humidity and temperature conditions for the production of the polarizing film are not specified by the language of the claim and therefore could be the same as in a humidified environment. 	Yasui fails to specifically teach the makeup and composition of the anchor layer. In the same field of endeavor of films for use in display devices (e.g., [0009], [0005]), Kuriyama teaches an anchor layer may be used to provide or improve adhesion of a layer in a display device ([0057]). Kuriyama 12 Ω/□ so as to reduce generation of static electricity ([0057] – [0060]). It would therefore have been obvious to have used the anchor layer of Kuriyama as the anchor layer of Yasui for a specific anchor layer that provides sufficient protection from static electricity as well as good adhesion to adjacent layer (e.g., [0057] – [0060]). 
Regarding claim 2, Yasui additionally teaches that the antistatic agent may be an inorganic cation ([0059]). 
Regarding claim 3, Yasui additionally teaches that the pressure sensitive adhesive layer may contain a fluorine-containing anion ([0060]).
Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Kuriyama, and further in view of Noguchi et al. (US 2010/0182273, “Noguchi”).
Regarding claims 4, 7, and 10, Noguchi teaches a touch screen liquid crystal display device ([0005]) having an in-cell liquid crystal cell sandwiched between two substrates (see, e.g., [0041], [0042], Fig. 13, layers 21 and 41 adjacent to liquid crystal cell 6) and wherein the liquid crystal molecules are aligned homogenously without application of a voltage, or parallel to the substrates (see Figs. 9 and 10), and including a touch-sensing electrode unit between the two transparent substrates 21 and 41 (e.g., Fig. 13, touch sensing electrode 44, [0042]). Noguchi additionally teaches the inclusion of two polarizers, wherein one of the polarizers is on the viewing side of the device (see Fig. 10, layers 45 and 24, [0066]).	Noguchi fails to specifically teach that the polarizer comprises an adhesive having antistatic capabilities, however, in the same field of endeavor of polarizers for use in display devices ([0002]), Yasui teaches a polarizer comprising a polarizing film ([0002], [0011], [0012]), an anchor layer adjacent to the polarizing film ([0092]), and a pressure sensitive adhesive adjacent to the anchor layer (e.g., 10 to 1x1012 Ω/□ (see [0150] – [0160], Table 1). It would have been obvious to the ordinarily skilled artisan at the time of filing to have substituted the polarizing film of Yasui for that of Noguchi, and to have applied the polarizing film with the adhesive to the display device, in order to provide a polarizing film with antistatic properties having good durability and whose optical properties are less likely to be degraded by humidity ([0012] – [0015]).	Yasui additionally teaches to incorporate a sufficient amount of crosslinking agent in the adhesive so as to provide sufficient humidity resistance to the adhesive ([0069]). Yasui teaches that the laminate should have no change in properties under high temperature and high humidity environments (see [0150] - [0160], Table 1). It would therefore have been obvious to have adjusted the components so that the adhesive antistatic properties functioned substantially similarly under humid conditions and under dry conditions and thus would be expected that the adhesive composition of Yasui has a ratio of surface resistance under humid conditions to a surface resistance under typical conditions and would thus satisfy the ratio of b/a limitation presently claimed (e.g., [0069], [0150] – [0160], Table 1). The Examiner additionally notes that the humidity and temperature conditions for the production of the polarizing film are not specified by the language of the claim and therefore could be the same as in a humidified environment. 	Modified Noguchi (Yasui) fails to specifically teach the makeup and composition of the anchor layer. In the same field of endeavor of films for use in display devices (e.g., [0009], [0005]), Kuriyama teaches an anchor layer may be used to provide or improve adhesion of a layer in a display device ([0057]). Kuriyama additionally teaches that the anchor layer may be made with a conductive polymer ([0060]). Kuriyama additionally teaches the anchor layer should have a thickness on the range of 0.05 12 Ω/□ so as to reduce generation of static electricity ([0057] – [0060]). It would therefore have been obvious to have used the anchor layer of Kuriyama as the anchor layer of Yasui for a specific anchor layer that provides sufficient protection from static electricity as well as good adhesion to adjacent layer (e.g., [0057] – [0060]). 
Regarding claims 5 and 8, modified Noguchi (Yasui) additionally teaches that the antistatic agent may be an inorganic cation ([0059]).
Regarding claims 6 and 9, modified Noguchi (Yasui) additionally teaches that the pressure sensitive adhesive layer may contain a fluorine-containing anion ([0060]).

Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. 
The applicant asserts that unexpected results overcome the obviousness rejection.  The Examiner respectfully disagrees.  Although the applicant appears to have shown that the results are preferred, the applicant has failed to show that the results are necessarily unexpected and unexpected to a degree sufficient to overcome obviousness.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  Please see MPEP §716.02. The burden is on the applicant to establish results are unexpected and significant.  The evidence relied upon should establish that the differences in results are in fact unexpected, unobvious, commensurate in scope with the claims, and of both statistical and practical significance.  See MPEP §716.02(b) and §716.02(d). The applicant is reminded that an affidavit or declaration must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See MPEP §716.02(e).
The Examiner notes, regarding the allegation of the impermissible use of hindsight in the rejections, that “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). In the present case and as described in the body of the rejection above, the Examiner maintains that it would have been obvious to have applied teachings regarding the anchor layer of Kuriyama to the anchor layer of Yasui. Yasui fails to specifically teach the makeup and composition of the anchor layer. In the same field of endeavor of films for use in display devices (e.g., [0009], [0005]), Kuriyama teaches an anchor layer may be used to provide or improve adhesion of a layer in a display device ([0057]). Kuriyama additionally teaches that the anchor layer may be made with a conductive polymer ([0060]). Kuriyama additionally teaches the anchor layer should have a thickness on the range of 0.05 micrometers ([0093], [0094]) and a surface resistance of less than 1x1012 Ω/□ so as to reduce generation of static electricity ([0057] – [0060]). It would therefore have been obvious to have used the anchor layer of Kuriyama as the anchor layer of Yasui for a specific anchor layer that provides sufficient protection from static electricity as well as good adhesion to adjacent layer (e.g., [0057] – [0060]).	Applicant argues that nothing in the prior art suggests the desirability of the anchor film of Kuriyama. The Examiner must respectfully disagree. Kuriyama teaches an anchor layer intended to improve adhesion and protection from static electricity and for use in an optical stack (e.g., [0057] – [0060]). The Examiner therefore maintains that it would have been obvious to have applied teachings regarding the anchor layer of Kuriyama to the anchor layer of Yasui.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the thickness range and surface resistance value range taught by Kuriyama is not a sufficient teaching to enable one to create an anchor layer having the claimed properties. The Examiner respectfully disagrees consistent with the rejection above. Applicant appears to concede that the thickness of the anchor layer described in Kuriyama overlaps claim 1 at 0.5 micrometers and a surface resistance of less than 1x1012 Ω/□ so as to reduce generation of static electricity (see Remarks, 2/12/21, p. 5). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05. Additionally, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.	Finally, the Examiner notes that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Please see MPEP §2123.
Therefore, claims 1-10 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782